
	
		III
		112th CONGRESS
		1st Session
		S. RES. 293
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Mr. Levin (for himself,
			 Ms. Stabenow, Mr. Brown of Ohio, Mr.
			 Casey, and Mr. Kerry)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Celebrating the 10-year commemoration of
		  the Underground Railroad Memorial, comprised of the Gateway to Freedom Monument
		  in Detroit, Michigan, and the Tower of Freedom Monument in Windsor, Ontario,
		  Canada.
	
	
		Whereas millions of Africans and their descendants were
			 enslaved in the United States and the American colonies from 1619 through
			 1865;
		Whereas Africans forced into slavery were unspeakably
			 debased, humiliated, dehumanized, brutally torn from their families and loved
			 ones, and subjected to the indignity of being stripped of their names and
			 heritage;
		Whereas tens of thousands of people of African descent
			 silently escaped their chains to follow the perilous Underground Railroad
			 northward towards freedom in Canada;
		Whereas the Detroit River played a central role for these
			 passengers of the Underground Railroad on their way to freedom;
		Whereas, in October 2001, the City of Detroit, Michigan
			 joined with Windsor and Essex County in Ontario, Canada to memorialize the
			 courage of these freedom seekers with an international memorial to the
			 Underground Railroad, comprising the Tower of Freedom Monument in Windsor and
			 the Gateway to Freedom Monument in Detroit;
		Whereas the deep roots that slaves, refugees, and
			 immigrants who reached Canada from the United States created in Canadian
			 society remain as tributes to the determination of their descendants to
			 safeguard the history of the struggles and endurance of their forebears;
		Whereas the observance of the 10-year commemoration of the
			 Underground Railroad Memorial will be celebrated from October 19 through
			 October 22, 2011;
		Whereas the International Underground Railroad Monument
			 Tenth Anniversary Planning Committee is pursuing the designation of an
			 International Freedom Corridor and the nomination of the historic Detroit River
			 as an International World Heritage Site;
		Whereas the International Underground Railroad Monument
			 Tenth Anniversary Planning Committee recognizes that a National Park Service
			 special resources study may establish the national significance, suitability,
			 and feasibility of an International Freedom Corridor;
		Whereas the designation of an International Freedom
			 Corridor would include the States of Michigan, Illinois, Ohio, Wisconsin,
			 Missouri, Indiana, and Kentucky, the Detroit, Mississippi, and Ohio Rivers,
			 which traverse portions of these States, and any other sites associated within
			 this International Freedom Corridor;
		Whereas a cooperative international partnership project is
			 dedicated to education and research with the goal of promoting cross-border
			 understanding as well as economic development and cultural heritage
			 tourism;
		Whereas, over the course of history, the United States has
			 become a symbol of democracy and freedom around the world; and
		Whereas the legacy of African Americans is interwoven with
			 the fabric of democracy and freedom in the United States: Now, therefore, be
			 it
		
	
		That the Senate celebrates the
			 10-year commemoration of the Underground Railroad Memorial, comprised of the
			 Gateway to Freedom Monument in Detroit, Michigan and the Tower of Freedom
			 Monument in Windsor, Ontario, Canada.
		
